Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 1 of 9 PageID #: 24361




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 SZ DJI TECHNOLOGY CO. , LTD. and DJI
 EUROPEB.V.,

               Plaintiffs,

        V.                                                      C.A. No. 16-706-LPS
                                                                   (Consolidated)
 AUTEL ROBOTICS USA LLC and AUTEL
 AERIAL TECHNOLOGY CO., LTD. ,

               Defendants.


 AUTEL ROBOTICS USA LLC and AUTEL
 AERIAL TECHNOLOGY CO., LTD.,

               Counterclaim Plaintiffs,

        V.

 sz Dn TECHNOLOGY CO., LTD. and Dn
 EUROPE B.V., and DJI TECHNOLOGY, INC. ,

               Counterclaim Defendants.


                                 MEMORANDUM ORDER

       Having reviewed the proposed pretrial order ("PTO") filed by Plaintiffs SZ DJI

Technology Co., Ltd. and DJI Europe B.V. (together, "DJI" or "Plaintiffs") and Defendants

Autel Robotics USA LLC and Autel Aerial Technology Co., Ltd. (together, "Autel" or

"Defendants") (D.I. 590),

       IT IS HEREBY ORDERED that:

       1.     DTT ' s motion in limine ("MIL") No. 1, to preclude trial testimony from Randall



                                               1
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 2 of 9 PageID #: 24362




Warnas and Joseph O'Hearn, is GRANTED. Exclusion is appropriate because these witnesses

were not timely disclosed, and Autel's delay is neither substantially justified nor harmless. See

Fed. R. Civ. P. 37(c)(l). That Autel refuses to disclose the substance of the anticipated

testimony from Mr. Warnas, its current CEO and a former employee ofDJI, raises substantial

concern that DJI would be surprised and unfairly prejudiced by hearing his testimony for the first

time at trial. The Pennypack factors 1 fully support the Court's conclusion: (i) the evidence that

Autel evidently seeks to present cannot be that important, given how long it took Autel to

disclose these witnesses, and there is no indication that other timely-disclosed witnesses could

not provide the same evidence; (ii) DJI will be surprised and prejudiced at trial by the testimony,

as it has not had an opportunity to depose the new witnesses, which will be disruptive to trial, for

reasons including that "DJI will be forced to spend its valuable trial time asking the very

questions it would have (and could have) asked in a deposition had these individuals been timely

disclosed" (D.I. 590-3 at p. 33 of 136); (iii) there is not sufficient time in the 12 remaining days

before trial to cure this prejudice; and (iv) while the Court does not find bad faith, Autel's

violation of the Court's deadlines appears to have been willful, and the explanations given are

unpersuasive. 2

       2.         DJI's MIL No. 2, to preclude reference to other legal proceedings in the United

States, Germany, and China in Phase 1 and to limit those references in Phase 2, is GRANTED




       1
         See generally Meyers v. Pennypack Woods Home Ownership Ass 'n, 559 F.2d 894, 904-
05 (3d Cir. 1977).
       2
        For example, Autel states that "counsel only recently learned of its [client's] new
CEO." (D.I. 590-3 at p. 28 of 136) (emphasis added) Surely, the client itself had to have
known of this new arrival months ago.

                                                  2
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 3 of 9 PageID #: 24363




IN PART and DENIED IN PART. With respect to Phase 1, the motion is not contested, so

both sides will be precluded in Phase 1 from making any reference to the other legal

proceedings.3 In Phase 2, however, evidence of these other proceedings is relevant to Autel' s

state of mind and alleged subjective willfulness. See generally BIC Leisure Prods. , Inc. v.

Windsurfing Int '!, Inc., 1 F.3d 1214, 1223 (Fed. Cir. 1993) ("[A]lthough it had no bearing on

validity proceedings in this country, the invalidation of [the defendant's] British patent served to

strengthen further [the plaintiff's] belief that the claimed invention was obvious in light of prior

art. "). In Phase 2, the Court will not limit the parties' ability to reference and rely on such

evidence, although the jury will be properly instructed that different laws apply in other countries

and that jurors are not to defer to any other determination in any other proceeding. As the Court

previously held, " [D]efendants understandably want to present their evidence that they could not

have intended in bad faith to infringe DJI' s U.S. patents given, among other things, the results of

the litigation . . . against plaintiffs in China. So it seems almost certain that all of this evidence

is going to have to come in at trial .... " (D.I. 590-3 at p. 52 of 136)

       3. DJI's MIL No. 3, to preclude Autel from presenting certain purported prior art

evidence and arguments, is DENIED. As an initial matter, DJI ' s motion is best characterized as

at least four motions, seeking relief with respect to (i) the Microdrone md4-1000, DJI Spreading

Wings S800, and 5iMX references, (ii) the Headrick patent, (iii) the Hugo drone, and (iv)

uncharted invalidity arguments and evidence. Altogether, DJI is well over the scheduling



       3
         Autel states that, "to the extent DJI introduces any testimony or suggestion that Autel
has copied and/or is copying DJI's products with a subjective intent, Autel submits it should be
allowed to introduce details of the Chinese proceedings in response." (D.I. 590-3 at pp. 42-43
of 136) To the extent this statement is indicative of a dispute (which is currently unclear), the
Court will defer resolving it until trial.

                                                   3
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 4 of 9 PageID #: 24364




order's limit of three MILs. 4 In any event, on the merits, DJI has failed to persuade the Court on

any of these issues. Autel appears to have produced admissible evidence sufficient to permit a

reasonable factfinder to find that the so-called "unsubstantiated prior art references" (D.I. 590-3

at p. 57 of 136) are prior art (see id. at p. 63 of 136) (citing evidence). 5 The same is true with

respect to the Headrick patent: the record reveals a genuine dispute of material fact as to whether

Headrick antedates the priority date for DJI 's D '5 14 patent-in-suit. 6 Hugo may be found to be

"associated" with the Headrick patent and is relevant to what would have been known to a

person having ordinary skill in the art ("POSA"). Finally, Autel represents that it will not

attempt to present invalidity theories that were never charted (see id. at p. 65 of 136) and, as DJI

elsewhere argues (see D.I. 590-4 at p. 199 of 328), some invalidity evidence (at least evidence

that does not require technical analysis) need not be presented in the form of expert testimony.

       4.      Autel's MIL No. 1, to preclude Lexie Ma and Richard Dissmann from testifying

at trial, is GRANTED. Like Autel with respect to its challenged witnesses (see supra ,r 1), DJI



       4
         This conclusion is based on the charitable assumption that none of the "additional
unresolved issues" that DJI raises at the end of the PTO should have instead been presented as
MILs. (See generally PTO ,r 87)

       5
          According to DJI (but not addressed by Autel), the authenticity declaration relating to
certain of the disputed references was not produced to DJI until July 29, 2021, which was two
weeks after Autel served its exhibit list. (D.I. 590-3 at p. 135 of 136) While unfortunate
timing, the parties have agreed to permit each other to supplement their respective exhibit lists
through August 8. (PTO ,r 43) DJI has not shown that the Pennypack factors or any other
authorities justify the Court exercising its discretion to exclude this particular late-produced
evidence.

       6
          Autel' s experts, as well as DJI' s, will not be permitted to testify to opinions that were
not fairly disclosed in expert reports and/or deposition testimony. If, as DJI insists, Autel's
experts did not previously and timely disclose opinions of simultaneous invention or secondary
considerations (see D.I. 590-3 at p. 135 of 136), those experts will be precluded from offering
such opinions to the jury.

                                                  4
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 5 of 9 PageID #: 24365




also failed to timely disclose these two witnesses. DJI fares no better than Autel in attempting

to show that its failures were substantially justified or harmless. Ms. Ma, DJI's Head of

Consumer Marketing, was not disclosed as a witness until April 2021 , far past the conclusion of

fact discovery in September 2019, notwithstanding that she had worked at DJI for at least several

years prior to 2019. Moreover, the witness she is purportedly replacing (Michael Perry) left DJI

a year before fact discovery closed, yet "DJI waited three years to inform Autel of this change in

circumstance." (D.I. 590-4 atp. 109 of328; see also id. atpp. 4, 101 of328) Mr. Dissmann,

DJI's patent counsel in a German proceeding, was not disclosed until the end of June 2021. As

with the Autel witnesses challenged by DJI (see supra ,r 1), the evidence that DJI seeks to adduce

through these witnesses does not appear to be very important (or uniquely held by such

witnesses),7 given how long it took DJI to disclose them. Autel is prejudiced by not having

deposed these witnesses and facing the prospect of being surprised at trial by only then first

learning what they have to say. There is not sufficient time to fairly alleviate this prejudice

without disrupting trial, and DJI has not provided any persuasive reason for its seemingly willful

violation of the scheduling order deadlines. Accordingly, pursuant to Rule 37(c)(l) and the

Pennypack factors, these two witnesses will not be permitted to testify at trial.

       5.      Autel' s MIL No. 2, to exclude supposedly unsupported expert opinions and

evidence supposedly not relied on by the experts, is DENIED. As DJI argues, Autel's motion is

fairly characterized as an untimely Daubert motion and may be denied on that ground alone.



       7
         "DJI intends to present Lexie Ma to testify at trial to introduce DJI as a company,
introduce the products at issue in this case that DJI makes and sells, and describe the market
conditions for DJI' s products and competing products from Autel and others." (D.I. 590-4 at p.
100 of 328) There is no indication in the record, nor any plausible reason to suspect, that DJI
lacks any timely-disclosed witness who could provide such testimony.

                                                 5
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 6 of 9 PageID #: 24366




(See D.I. 590-4 at p. 199 of 328) On the merits, the Court further agrees with DJI that it has

produced sufficient expert and fact evidence to present its arguments regarding secondary

considerations of nonobviousness to the jury.

       6.      Autel ' s MIL No. 3, to exclude evidence and testimony related to DJI' s products,

is DENIED. Autel is right that the infringement inquiry requires asking whether "the accused

product ... contain[ s] elements identical or equivalent to each claimed element of the patented

invention." Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 40 (1997).

However, DJI is free to take on the extra burden of trying to prove that its own products are

embodiments of one or more asserted claims and then using a product-to-product comparison as

support for its infringement case. See generally Adams Respiratory Therapeutics, Inc. v.

Perrigo Co., 616 F.3d 1283, 1289 (Fed. Cir. 2010) ("[W]hen a commercial product meets all of

the claim limitations, then a comparison to that product may support a finding of infringement.");

High Point Design LLC v. Buyer 's Direct, Inc., 621 F. App'x 632, 642 (Fed. Cir. 2015) ("If a

patentee is able to show that there is no substantial difference between the claimed design and

the purported commercial embodiment, a comparison between that embodiment and the accused

design is permissible.") (emphasis omitted). The jury will be appropriately instructed that, for

infringement purposes, the only comparison that matters is between the asserted claims and the

accused products. The Court' s instructions will not permit the jury to merely "assume that

DJI' s products are covered by the patents and that all features are relevant," as Autel fears. (D.I.

590-4 at p. 210 of 328) Moreover, as DJI adds, a product-to-product comparison may be

"relevant to both willfulness and secondary considerations of nonobviousness." (D.I. 590-4 at

p. 322 of 328) (citing cases) Proper jury instructions will ensure that the risk of jury confusion



                                                 6
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 7 of 9 PageID #: 24367




and unfair prejudice from whatever product-to-product comparison DJI undertakes will not

substantially outweigh the probative value of such evidence.

       Having identified additional disputes and issues in the PTO, IT IS FURTHER

ORDERED that:

       7.      Phase 1 of the trial will proceed as follows : (i) DJI's case-in-chief on

infringement; (ii) Autel ' s response on infringement and case-in-chief on invalidity; (iii) DJI' s

rebuttal on infringement and response on invalidity, including secondary indicia of non-

obviousness; and (iv) Autel ' s rebuttal on invalidity. (See PTO ,r 25c)

       8.      Phase 2 of the trial, if necessary, will proceed as follows: (i) DJI's case-in-chief

on damages and willful infringement; (ii) Autel ' s response on damages and willful infringement;

and (iii) DJI' s rebuttal on damages and willful infringement. (PTO ,r 24b)

       9.      With respect to objections to deposition designations, counter-designations, and

counter-counter designations, the party calling the witness by deposition shall, no later than 7:00

p.m. two calendar days before the witness is to be called at trial, submit, on behalf of all parties,

two copies of the materials identified by the parties in PTO ,r 34.

        10.    "Autel's Proposal" as delineated at PTO ,r 57, regarding exchange of

demonstratives to be used in opening statements, is ADOPTED. Accordingly, PTO ,r,r 58 and

59 are STRICKEN.

        11.    The parties' joint request for 20 hours per side for their trial presentations (PTO ,r

75) is DENIED. Each side will instead be allocated a maximum of 12 hours at trial, to be

divided however a party wishes between Phase 1 and (if necessary) Phase 2. The Court

recognizes that there are a lot of issues to be presented to the jury, including infringement (literal



                                                  7
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 8 of 9 PageID #: 24368




and doctrine of equivalents, direct and indirect) of the asserted claims of four patents (including

one design patent) by at least three products, as well as invalidity and (potentially) willful

infringement and damages. Nonetheless, the Court is confident that the amount of time it is

providing is reasonable and adequate and will allow the parties to make appropriate (and likely

more effective) presentations than they would in a longer period. This matter has been

scheduled for a five-day trial since May 2021 (see D.I. 558), and the parties (represented by

regular practitioners in this Court) must have understood that, as concerns the undersigned

Judge, a one-week jury trial typically equates to approximately 10-12 hours per side.

Additionally, the Court is scheduled to begin a criminal jury trial on August 23, so it will be

unavailable to preside over this trial any longer than the scheduled five days.

        12.    Counsel are required to meet with the Court at 8:30 a.m. each morning of trial.

        13.    On August 16, jury selection will begin at 9:30 a.m., and trial will end at 5:00

p.m. On each succeeding day, trial will begin at 9:00 a.m. and end at 5:00 p.m. There will be

at least one morning break and one afternoon break as well as a lunch break each day.

        14.    The parties shall be prepared to address the following issues at the pretrial

conference later today:

               A.      The parties' dispute about improper limitations on the scope of

uncontested facts. (PTO ,r,r 10, 86)

               B.      Whether the EVO II is an accused product in this case (including for

purposes of damages). (PTO ,r 65±)

               C.      What evidence or argument, if any, that is relevant to Phase 2 will be

permitted in Phase 1 of the trial. (PTO ,r 66)



                                                  8
Case 1:16-cv-00706-LPS Document 600 Filed 08/04/21 Page 9 of 9 PageID #: 24369




               D.      Whether there is any dispute over Autel' s position that DJI should not

present to the jury any facts that pertain only to a potential request for a permanent injunction.

(PTO ,r 72)

               E.      The proper safeguards - including, if necessary, any amendment to the

existing protective order - to avoid an export violation. (PTO ,r,r 80-81)

               F.      Whether the parties have a dispute over whether Autel may make

reference to or rely on prior art and invalidity theories that were the subject of DJI's motion for

summary judgment or were resolved during claim construction. (PTO ,r 87a)

               G.      Whether Autel will be permitted to make reference to the "entity list" and

related issues. (PTO ,r 87b)

               H.      Whether the Court should order the parties to narrow the issues to be

presented to the jury. (PTO ,r 88c)




August 4, 2021
Wilmington, Delaware
                                                      H
                                                      ~ LE(h
                                                      UNITED STATES DISTRICT JUDGE




                                                  9
